

115 HR 4137 IH: Renewable Electricity Tax Credit Equalization Act
U.S. House of Representatives
2017-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4137IN THE HOUSE OF REPRESENTATIVESOctober 25, 2017Ms. Stefanik introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to modify the credit for electricity produced from
			 certain renewable resources and the investment credit for certain
			 qualified investment credit facilities.
	
 1.Short titleThis Act may be cited as the Renewable Electricity Tax Credit Equalization Act. 2.Qualified investment credit facilities (a)In generalClause (ii) of section 48(a)(5)(C) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (ii)which is placed in service after 2008 and the construction of which begins before— (I)January 1, 2020, in the case of any facility which is described in paragraph (1) of section 45(d)), and
 (II)January 1, 2022, in the case of any facility which is described in paragraph (2), (3), (4), (6), (7), (9) or (11) of section 45(d), and.
			(b)Phaseout
 (1)In generalSubparagraph (A) of section 48(a)(6) of such Code is amended by inserting or in the case of any facility which is described in paragraph (2), (3), (4), (6), (7), (9) or (11) of section 45(d) which makes the irrevocable election described in paragraph (5)(C)(iii)(II), after January 1, 2022,.
 (2)Placed in service deadlineSubparagraph (B) of section 48(a)(6) of such Code is amended— (A)by inserting or in the case of any facility which is described in paragraphs (2), (3), (4), (6), (7), (9) or (11) of section 45(d) which makes the irrevocable election described in paragraph (5)(C)(iii)(II), after January 1, 2022,, and
 (B)by striking determined under paragraph (2). (3)Clerical amendmentThe heading for section 48(a)(6) of such Code is amended by inserting and certain other facilities described in section 45(d) after Phaseout for Solar Energy Property.
 (c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 3.Extension and phaseout of production credits for certain other facilities (a)In general (1)ExtensionParagraphs (2), (3), (4), (6), (7), (9), and (11) of section 45(d) of the Internal Revenue Code of 1986 are each amended by striking January 1, 2017 and inserting January 1, 2022.
 (2)PhaseoutSubsection (b) of section 45 of such Code is amended by adding at the end the following new paragraph:
					
 (6)Phaseout of credit for certain other facilitiesIn the case of any facility described in paragraph (2), (3), (4), (6), (7), (9), or (11) of subsection (d), the amount of the credit determined under subsection (a) (determined after the application of paragraphs (1), (2), and (3) and without regard to this paragraph) shall be reduced by—
 (A)in the case of any facility the construction of which begins after the enactment of the Renewable Electricity Tax Credit Equalization Act and before January 1, 2018, 20 percent, (B)in the case of any facility the construction of which begins after December 31, 2017, and before January 1, 2019, 40 percent, and
 (C)in the case of any facility the construction of which begins after December 31, 2018, and before January 1, 2022, 60 percent..
 (b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 